Citation Nr: 0028971	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating based 
on non-service-connected disability for pension purposes.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active Naval service from June 10, 
1968 to July 12, 1968.  The record also reflects an 
additional period of unverified Army service from September 
1960 to September 1963.  


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veteran's Affairs (VA) from a 
December 1998 rating decision of the New Orleans, Louisiana, 
Regional Office (RO), where the veteran's claim for 
entitlement to a permanent and total rating for pension 
purposes was denied. 

The record reflects that the veteran failed to appear to a 
hearing held before a Veterans Law Judge (formally Member of 
the Board) at the RO, on November 18, 1999.  



REMAND

Certain basic eligibility requirements for VA pension 
benefits are established by law.  38 U.S.C.A. §§ 101(11), 
(29); 1521(a), (j) (3) (West 1991).  Those provisions 
provide, in pertinent part, that a veteran meets the service 
requirements of that section if he has served in the active 
military, naval or air service, for either (a) ninety days or 
more during a period of war, (b) during a period of war and 
was discharged or released from such service for a service-
connected disability, (c) a period of ninety consecutive days 
or more and such period began or ended during a period of 
war, or (d) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.

In the instant case, the veteran has verified active Naval 
service during a period of war from June 10, 1968 to July 12, 
1968 (the Vietnam Era).  Because this period is less than 
ninety days, he does not meet the basic eligibility 
requirements based on this period of service alone.  

However, our review of the record also discloses a prior 
period of unverified Army service, from September 1960 to 
September 1963.  We note that active service from August 5, 
1964 to May 7, 1975 is considered to be during the Vietnam 
Era, for VA purposes.  In addition, if the veteran served in 
the Republic of Vietnam, service after February 28, 1961 is 
included as service during the Vietnam Era.  38 U.S.C.A. 
§ 101(29) (West 1991)(italics added).  

We note in this regard that the veteran's DD 214 from his 
first period of service reflects over six months of overseas 
service.  In addition, service medical records from the 
veteran's first period of service show that he was treated in 
October 1961 and June 1962 at a military facility with an APO 
address.  However, it is unclear whether this overseas 
service was in the Republic of Vietnam.  This clarification 
is important because if the veteran's overseas service was in 
the Republic of Vietnam, he is deemed to have service during 
a period of war for the purposes of VA pension benefits.  

Accordingly, this case is REMANDED for the following:

1. The RO should attempt to verify, 
through official channels, the veteran's 
first period of military service, 
reportedly from September 1960 to 
September 1963, and should also verify 
any and all overseas service.

2.  Specifically, the RO should attempt 
to verify whether the veteran had service 
in the Republic of Vietnam on or after 
February 28, 1961, and the duration of 
such service.  

3.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




